Name: Council Directive 2006/109/EC of 20 November 2006 adapting Directive 94/45/EC on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: EU institutions and European civil service;  Europe;  labour law and labour relations; NA;  European Union law;  European construction
 Date Published: 2006-12-20; 2008-12-31

 20.12.2006 EN Official Journal of the European Union L 363/416 COUNCIL DIRECTIVE 2006/109/EC of 20 November 2006 adapting Directive 94/45/EC on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007, and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Council Directive 94/45/EC of 22 September 1994 on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees (2) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 94/45/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 254, 30.9.1994, p. 64. ANNEX SOCIAL POLICY AND EMPLOYMENT 31994 L 0045: Council Directive 94/45/EC of 22 September 1994 on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees (OJ L 254, 30.9.1994, p. 64), as amended by:  31997 L 0074: Council Directive 97/74/EC of 15.12.1997 (OJ L 10, 16.1.1998, p. 22). Without prejudice to any future review prior to the date of accession, Article 5(2)(b) is replaced by the following: (b) The special negotiating body shall have a minimum of three members and a maximum of members equal to the number of Member States..